DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	Claims 1-10, 12-23 are pending, and stand amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10, 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the instant claim was amended to incorporate the subject matter of canceled claim 11 which was multiply dependent not in the alternative such that the instant claim 1 now depends “any of the preceding claims”. However, no such preceding claims exist. It is thus not discernible whether the scope does or does not include further subject matter. However, in the interest of favorable and expeditious prosecution, it is presumed for purposes of examination that the instant claim is independent and does not depend on any other claim. Appropriate correction is required.
Regarding claim 2-10, 12-23, the instant claims depend from rejected claim 1, do not remedy its deficiency, and are rejected on the same basis.
	Regarding claim 13, parent claim 1 is directed to a head-mounted display integral imaging system. The instant claim is directed to “the freeform waveguide prism or head-mounted display integral imaging (InI) system”. The device to which the claim is directed is thus indefinite. For purpose of examination, the instant claim is presumed directed to a head-mounted display integral imaging system. Appropriate correction is required.  
	Regarding claim 14, “the first lens group” lacks antecedent basis in the claim. For purpose of examination it is presumed to refer to a component of the relay unit. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao ‘409 (WO 2015184409 A1) in view of Gao (US 20120162549 A1).
Regarding claim 1, Gao ‘409 teaches a head-mounted display integral imaging (InI) system (Fig. 1, ¶87-88), comprising: 
a microscopic InI unit (micro-InI) (Fig. 1, ¶87-88, light field display) configured to create light fields of a selected 3D scene at a selected position along an optical axis of the system (¶87-88, ¶113-114); 
a relay unit (¶88, variable focusing system to produce an intermediate pupil i.e. intermediate image, and ¶94, the relay unit including the focusing element 106, and relay lenses) having a vari-focal element (VFE) (Fig. 1, 106, see also ¶95, VFE 106 a multi-focal element e.g. a liquid lens) disposed therein, the relay unit disposed on the optical axis at a location so the selected position is an optical conjugate of the relay unit, the relay unit configured to receive the light fields created by the microscopic InI unit (to produce the intermediate image); and a freeform waveguide prism (104) Fig. 1), wherein the VFE is configured to tune the location of the intermediate image within the body of the prism (¶102, intermediate image formed within the freeform waveguide prism 104, thus it is inferred that the VFE when changing the focus tunes the location of the intermediate image within prism 104), the freeform waveguide prism (104) comprising:
a first freeform optical surface disposed to receive light from the lightfield and refract the received light into the body of the prism (input surface, not inner or outer per ¶92); a second freeform optical surface disposed to receive the refracted light from the first freeform optical surface and reflect the light into the body of the prism to provide an intermediate image of the light field at a selected location within the body of the prism (first portion of outer surface); a third freeform optical surface disposed to receive the light from the intermediate image and total internally reflect the light into the body of the prism (inner surface); and a different region of the second freeform optical surface disposed to receive the reflected light from the third freeform optical surface and reflect the light back to the third freeform optical surface at an angle that allows the light to exit the prism (second portion of outer surface), the first through fourth freeform optical surfaces cooperating so that the light exiting the prism through the third freeform optical surface produces an image of the light field at a selected location external to the prism (Fig. 1, image plane at the user’s eye and outside prism 104).
Gao ‘409 does not explicitly show a distinct fourth freeform optical surface disposed to receive the reflected light from the third freeform optical surface and reflect the light back to the third freeform optical surface at an angle that allows the light to exit the prism.
Gao teaches an analogous head mounted display (Abstract) and further discloses a freeform waveguide prism (abstract) for imaging a light field disposed at a selected point (abstract), comprising: 
a first freeform optical surface (the outer physical surface 525 of the waveguide prism 500 is a continuous smooth surface described by a set of freeform surface parameters, para. 91; fig. 5) disposed to receive light from the light field (image display unit 505 emits light that enters the prism at a first surface, claim 34; fig. 5) and refract the received light into the body of the prism (light rays emitted from the image display unit are injected into the waveguide prism via the first refractive surface of the prism, para. 7; fig. 5); 
a second freeform optical surface (a mirror coating can be applied on the upper surface segment 525a, para. 91; the inner physical surface of the waveguide is segmented into two separate freeform surfaces with distinct parameters, claim 16; fig. 5) disposed to receive the refracted light from the first freeform optical surface (fig. 5) and reflect the light into the body of the prism (reflective surface 515a, para. 91; fig. 5 shows light reflecting into the prism body) to provide an intermediate image of the light field at a selected location within the body of the prism (fig. 5 shows light forming an intermediate image within the body); 
a third freeform (inner physical surface 515 of the waveguide prism 500 is broken into two surface segments 515a, 515b, each of which is a smooth surface described by a different set of freeform surface parameters, para. 91) optical surface (surface 515b, para. 91) disposed to receive the light from the intermediate image (fig. 5) and total internally reflect the light into the body of the prism (the reflections R2, R3, R4 satisfy the TIR condition, para. 91; fig. 5); and 
a fourth freeform optical surface (the inner physical surface of the waveguide is segmented into two separate freeform surfaces with distinct parameters, claim 16; fig. 5 shows reflection RS from surface 525) disposed to receive the reflected light from the third freeform optical surface (fig. 5) and reflect the light back to the third freeform surface (fig. 5) at an angle that allows the light to exit the prism (fig. 5 shows light reflecting from surface 525 back through the lower portion of the inner refractive surface [third surface]), the first through fourth freeform optical surfaces cooperating so that the light exiting the prism through the third freeform surface (fig. 5 shows light exiting R4 of surface 515b) produces an image of the light field at a selected location external to the prism (fig. 5 shows a virtual image 550; see also claim 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the waveguide prism of Gao with the waveguide prism of Gao ‘409 and attained a predictable display result.
Regarding claim 3, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 1, and further discloses wherein the second freeform optical surface is mirrored to reflect the light into the body of the prism (Gao, ¶91).
Regarding claim 4, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 1, and further discloses wherein the third freeform optical surface (Gao, inner physical surface 515 of the waveguide prism 500 is broken into two surface segments 515a, 515b, each of which is a smooth surface described by a different set of freeform surface parameters, ¶91) is configured to total internally reflect the light from the second freeform optical surface into the body of the prism (Gao, the reflections R2, R3, R4 satisfy the TIR condition, ¶91, Fig. 5).
Regarding claim 5, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 1, and further rdiscloses wherein the fourth freeform optical surface is mirrored (Gao, ¶91, coated to improve reflection i.e. mirrored).
Regarding claim 6, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 1, and further discloses wherein the fourth freeform optical surface includes a beamsplitting coating (Gao, ¶91, semi-transparent coating to improve reflection efficiency, i.e. beam splitting).
Regarding claim 7, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 1, wherein for an orthogonal X-Y-Z coordinate system, the Z-axis is along the viewing direction, the Y-axis is parallel to the horizontal direction aligned with interpupilary direction of a user, and the X-axis is in the vertical direction aligning with the head orientation of the user (Gao, Figs. 1-3, defining the relationship of the waveguide prism to the head accordingly).
Regarding claim 8, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 7, but does not explicitly show wherein the freeform waveguide prism is symmetric about the horizontal (Y-Z) plane.
However, the prisms are already disclosed as being freeform toward attaining a desired, expanded field of view (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the shape of freeform surfaces of the waveguide prism, including a YZ symmetric waveguide prism, for the purpose of attaining a desired field of view.
Regarding claim 9, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 7, and further discloses wherein the first through fourth freeform optical surfaces are decentered along the horizontal Y-axis and rotated about the vertical X-axis (Gao, Fig. 5).
Regarding claim 13, the modified Gao ‘409 teaches the Gao ‘409, ¶99).
Regarding clam 14, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, and further discloses wherein the relay unit comprises a first lens group and wherein the VFE is located at a back focal length of the first lens group (Fig. 1, VFE 106 at back focal length of coupling lens 108).
Regarding claim 15 and 16, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, and further discloses wherein the field of view of the system is independent of the optical power of the VFE (¶119, telecentric lenses necessarily implying constant magnification during focusing, i.e. field of view constant during focusing).
Regarding claim 17, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, and further discloses wherein the microscopic InI unit includes a microdisplay and the subtended field angle of the microdisplay through the freeform waveguide prism is maintained constant, independent of the optical power of the VFE (Fig. 1, microdisplay 110, ¶94, microdisplay with field lens to attain telecentricity).
Regarding claim 18, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, and further discloses wherein the relay unit is configured to tune the position along the optical axis of the position of a reconstructed 3D virtual scene through the eyepiece by up to 5 diopters (¶112).
Regarding claim 19, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, but does not explicitly show wherein the focal range of the VFE is 75 - 100 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim are detailed above with respect to claim 1. Benefit of optimizing the focal range of the VFE include high quality reconstruction of the light field for viewing by the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal range of the modified Gao ‘409’s VFE toward high quality reconstruction of the light field for viewing by the user and thus attained the claimed range.
Regarding claim 20, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, but does not explicitly show wherein the focal length of the freeform waveguide prism is 27.5 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim are detailed above with respect to claim 1. Benefit of optimizing the focal length of the freeform waveguide prism include high quality reconstruction of the light field for viewing by the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length of the modified Gao ‘409’s freeform waveguide prism toward high quality reconstruction of the light field for viewing by the user and thus attained the claimed range.
Regarding claim 21 and 22, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, but does not explicitly show wherein the diagonal field of view of the system is 35 degrees, or that the resolution is as high as 2 arc minutes per pixel.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim are detailed above with respect to claim 1. Benefit of optimizing the diagonal field of view and/or optical resolution of the system include high quality reconstruction of the light field for viewing by the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the diagonal field of view of the modified Gao ‘409’s head-mounted display integral imaging system toward high quality reconstruction of the light field for viewing by the user and thus attained the claimed range.
Regarding claim 23, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, and explicitly shows a micro-lens array (¶93).
The modified Gao ‘409 does not explicitly show that at least one lens surface is represented by the claimed equation.
However, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the sag of lens surfaces are described by the equation above. As the modified Gao ‘409 discloses all the elements of the claim’s structure the sag of the lens surface would be defined by the same equation.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Gao ‘409 as applied to claim 1 above, and further in view of Cheng (US 20160085075 A1).
Regarding claim 2, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 1, and further discloses wherein the second freeform optical surface is configured to reflect the light into the body of the prism (Gao, Fig. 5).
The modified Gao ‘409 does not explicitly show total internal reflection in the absence of a mirror coating.
Cheng is in the field of freeform waveguide prisms (abstract) and teaches the second (fig. 1 shows surface 1’; [location of surface 1’ is analogous to segment 525a of Gao fig. 5 as surface 1' provides the first internal reflection)) freeform (wedge-shaped free-form prism-lens 110, para. 27) optical surface (first surface, i.e. 1 and 1' of the prism-lens 110, para. 29; fig. 1) is configured to total internally reflect the light (the first surface 1, 1' of the prism-lens 110 is required to satisfy the condition of total internal reftection for rays reflected by this surface F, para. 29). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the TIR of Cheng in the second surface of the prism of the modified Gao ‘409. The motivation would have been to allow a reflection characteristic, as desired, such as for purposes of efficiency or convenience; or, further, to allow a desired propagation characteristic and, thereafter, better control the signal propagation through the system; or, further, to provide additional optical benefits to the user's end experience by.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Gao ‘409 as applied to claim 1 above, and further in view of Fang1.
Regarding claim 10, the modified Gao ‘409 teaches the freeform waveguide prism according to claim 1, and explicitly discloses that the surfaces are freeform, but is silent about their mathematical representation, i.e. but does not explicitly show wherein the shape of any one of the first through fourth freeform optical surfaces is given by 

    PNG
    media_image1.png
    61
    452
    media_image1.png
    Greyscale

where z is the sag of the free-form surface measured along the z-axis of a local x, y, z coordinate system, c is the vertex curvature (CUY), r is the radial distance, k is the conic constant, and C is the coefficient for xmyn.
Fang teaches that aspheric optical surfaces have traditionally been described starting from a conic expression, for example:

    PNG
    media_image2.png
    78
    621
    media_image2.png
    Greyscale

and Fang teaches a wide variety of design polynomial bases to be used for the sag offset summation term (p. 828, C. 1). Noting the Euclidean norm that r^2 = x^2 + y^2, Fang thus discloses the claimed sag equation z.  
In view of the disclosures of Gao ‘409, Gao, and Fang it is highly probable that the freeform surfaces of Gao are amenable to representation by the prior art mathematics of Fang. Absent any criticality of the chosen polynomial, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the mathematics of Fang to represent the surfaces of the modified Gao ‘409 for the purpose of simulating the optical performance using industry standard software.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Gao ‘409 as applied to claim 1 above, and further in view of Lapstun (US 20140035959 A1).
Regarding claim 12, the modified Gao ‘409 teaches the head-mounted display integral imaging (InI) system of claim 1, but does not explicitly show wherein the microscopic InI unit (micro-InI) is configured to reproduce full-parallax light fields of a 3D scene having a constrained viewing zone.
Lapstun discloses producing full-parallax light fields with a constrained viewing zone (Fig. 7B; ¶358-359 providing a focused light field).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a full-parallax light field in the optical system of the modified Gao ‘409, as Lapstun discloses. The motivation for doing so would have been to provide accurate binocular disparity and smooth motion parallax (Lapstun, ¶359).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1F.Z. Fang, X.D. Zhang, A. Weckenmann, G.X. Zhang, C. Evans, Manufacturing and measurement of freeform optics,
        CIRP Annals, Volume 62, Issue 2, 2013, Pages 823-846, ISSN 0007-8506, https://doi.org/10.1016/j.cirp.2013.05.003.
        (https://www.sciencedirect.com/science/article/pii/S0007850613001935)